United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2392
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Walter Lee Hall,                        *
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: December 13, 2002
                              Filed: April 7, 2003
                                  ___________

Before WOLLMAN, HEANEY, and MAGILL, Circuit Judges.
                         ___________

MAGILL, Circuit Judge.

      Walter Lee Hall was found guilty by a jury verdict of conspiracy to distribute
cocaine, in violation of 21 U.S.C. § 846 (2000). Hall was sentenced to 292 months'
imprisonment and 8 years' supervised release. Hall appeals his conviction on the
grounds that the jury instructions were erroneous. Our jurisdiction is proper pursuant
to 28 U.S.C. § 1291 (2000). For the foregoing reasons, we affirm Hall's conviction.

                                          I.

      The jury was given twenty-one instructions on which to base its verdict. Jury
Instruction 15, the challenged instruction, charged the jury with the following:

      The indictment charges that the defendant was a member of one single
      conspiracy to commit the crime of conspiracy to distribute cocaine.

      One of the issues you must decide is whether there were really two or
      more separate conspiracies.

      The government must convince you beyond a reasonable doubt that
      defendant was a member of the conspiracy charged in the indictment.
      If the government fails to prove this as to defendant, then you must find
      that he was a member of some other conspiracy. Proof that a defendant
      was a member of some other conspiracy is not enough to convict.

      But proof that a defendant was a member of some other conspiracy
      would not prevent you from returning a guilty verdict, if the government
      also proved that he was a member of the conspiracy charged in the
      indictment.

Clerk's R. at 12 (emphasis added).

       Hall argues that this instruction was erroneous because the word "must"
instructed the jury that it was required to find Hall guilty of some conspiracy, even
if it was not the conspiracy charged in the indictment and at issue in the trial.
Because Hall did not object to this instruction at trial, we review for plain error.
United States v. Webster, 84 F.3d 1056, 1066 (8th Cir. 1996) (citations omitted); see
also Fed. R. Crim. P. 52(b). Under this standard of review, we will reverse a
conviction only if the error in the instruction "prejudices the party's substantial rights
and would result in a miscarriage of justice if left uncorrected." United States v.
Yellow Hawk, 276 F.3d 953, 955 (8th Cir. 2002) (citation and internal quotation
omitted); see also United States v. Beck, 250 F.3d 1163, 1166 (8th Cir. 2001) ("Plain
error review is extremely narrow and is limited to those errors which are so obvious
or otherwise flawed as to seriously undermine the fairness, integrity, or public
reputation of judicial proceedings." (citations omitted)).

                                           -2-
                                          II.

       When a single jury instruction is challenged, that instruction must be reviewed
in the context of the entire charge. United States v. Pinque, 234 F.3d 374, 377 (8th
Cir. 2000) (citation omitted); see also Crimm v. Mo. Pac. R.R., 750 F.2d 703, 711
(8th Cir. 1984) ("Where the instructions, considered as a whole, adequately and
sufficiently state the generally applicable law, the fact that the instructions are
technically imperfect or are not a model of clarity does not render the charge
erroneous." (citations and internal quotation omitted)).

       Considering this challenged instruction in light of the jury instructions as a
whole, it is impossible to see how the jury could have applied the instructions
unconstitutionally. First, the contested statement was immediately preceded and
followed by statements referring to the "conspiracy charged in the indictment." The
challenged instruction even provided, "Proof that a defendant was a member of some
other conspiracy is not enough to convict." In addition, other instructions informed
the jury that conspiracy to distribute cocaine was the conspiracy charged in the
indictment and outlined the elements that the government was required to prove to
establish Hall's guilt of the conspiracy.

       Moreover, the district court was correct in describing the inclusion of the word
"must" in the challenged instruction as a "scrivener's error." Such mistakes do not
constitute plain error where the instructions as a whole adequately explain the
applicable charge. See United States v. Woodard, 315 F.3d 1000, 1005 (8th Cir.
2003) (finding no plain error despite the undisputed omission of a portion of one of
the elements of the conspiracy offense in the jury instructions where the jury charge
and record as a whole revealed that the jury was "adequately informed of the
necessity of finding [the defendant] committed one or more of the overt acts in
furtherance of the conspiracy").



                                         -3-
       These instructions, when considered as a whole, provide that any guilty verdict
outside the parameters of the "conspiracy charged in the indictment" was precluded,
despite the "scrivener's error." Therefore, we hold that Hall's substantial rights were
not affected by the jury instructions, and we affirm Hall's conviction.

                                         III.

      For the aforementioned reasons, we affirm Hall's conviction.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-